DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          JUSSI K. KIVISTO,
                              Appellant,

                                    v.

   ARMI KULMALA and WELLS FARGO ADVISORS, LLC f/k/a A.G.
                       EDWARDS,
                        Appellees.

                              No. 4D16-3919

                          [October 12, 2017]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Donald W. Hafele, Judge; L.T. Case No.
502010CA027898XXXXMB.

  Jussi K. Kivisto, Boca Raton, pro se.

  No appearance for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, CONNER and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.